Citation Nr: 1423735	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  10-37 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

M. Marotta


INTRODUCTION

The Veteran served on active duty from February 1970 to December 1971.  He has been awarded a Purple Heart, Combat Infantryman's Badge and Vietnam Campaign Medal.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In October 2012, the Veteran presented testimony before the undersigned Acting Veterans Law Judge at a Board hearing held at the RO.  A copy of the transcript is of record.

The claim for service connection for PTSD has been recharacterized.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The claim for PTSD has therefore been expanded to encompass any acquired psychiatric disorder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his October 2012 Board hearing, the Veteran reported being treated for PTSD while incarcerated.  The Veteran also submitted a release to obtain his treatment records from the Texas Department of Criminal Justice.  The Board notes that the October 2012 release has expired; a new release is necessary to obtain the Veteran's records.  Although the Veteran waived RO consideration of the release, a remand is necessary to obtain these records.  

In addition, the Veteran submitted VA treatment records and a PTSD questionnaire that was completed by a clinical psychologist and which diagnosed the Veteran with PTSD in December 2012.  However, the psychologist did not provide a nexus opinion.  On remand, the Veteran should be afforded another examination. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and request that he identify specific names, addresses, and approximate dates of treatment for all health care providers, private and VA, to specifically include the Texas Department of Criminal Justice, who may possess additional records pertinent to the claim on appeal.  When the requested information and any necessary authorizations have been received, the RO/AMC should attempt to obtain copies of all pertinent records, to include from the Texas Department of Criminal Justice, which have not already been obtained.  

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the etiology of any current psychiatric disorder, to include PTSD. ` The Veteran's claims file should be made available to and reviewed by the examiner.  All tests deemed necessary, including psychological testing, should be performed and all findings should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran suffers from PTSD or a psychiatric disorder that is related to service.

(a) If PTSD is diagnosed, the examiner should identify the specific stressors upon which the diagnosis is based and whether the Veteran's symptoms are related to the claimed stressor(s). 

(b) If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's service.

The examiner is specifically asked to address the December 2012 PTSD questionnaire that was completed by a psychologist and which provided a diagnosis of PTSD and depressive disorder. 

3.  Thereafter, readjudicate the Veteran's claim on appeal.  If the benefit on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

